Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Title objection has been addressed and is withdrawn.
The applicant's arguments filed August 4, 2021 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Boyland fails to disclose “…an armature assembly…driving the block assembly to move between the armature assembly and the brake
assembly, wherein when the block assembly is moved toward the brake assembly, a portion of the block assembly is contacted with one of the plural teeth and the other portion of the block assembly passes through one of the plural openings,…"

Regarding [1], the examiner respectfully disagrees because Boyland discloses “…an armature assembly (Figs. 2-3/5A, 120/111) disposed on (Figs. 2-3/5A, 120/111) the shell (Figs. 2-3/5A, 101/108 in combination) and connected (Figs. 2-3/5A) with the block assembly (Figs. 2-3/5A, 121) for driving (Figs. 2-3/5A) the block assembly (Figs. 2-3/5A, 121) to move between (Figs. 2-3/5A) the armature assembly (Figs. 2-3/5A, 120/111) and the brake assembly (Figs. 2-112/114), wherein when the block assembly (Figs. 2-3/5A, 121) is moved toward (Figs. 2-3/5A) the brake assembly (Figs. 2-3/5A, 112/114), a portion (Figs. 2-3/5A, portion of 121 in contact with tooth of 114) of the block assembly (Figs. 2-3/5A, 121) is contacted (Figs. 2-3/5A) with one of the plural teeth (Figs. 2-3/5A, 114 teeth) and the other portion (Figs. 2-3/5A, portion of 121 that passes through space between teeth and openings on main body of 114) of the block assembly (Figs. 2-3/5A, 121) passes through one of the plural openings (Figs. 2-3/5A, space between teeth and openings on main body),….” First, Boyland discloses an armature assembly/solenoid 120 driving a block assembly/plunger pin 121 to move between 120 and brake assembly 112/114 in Figures 4-5 ([0036-[0037]). Second, Boyland discloses a block assembly/plunger pin 121 that both contacts the brake assembly teeth (Figs. 4-5) and passes through the brake assembly plural openings (Figs. 4-5). Third, it is not a claimed limitation that the block assembly/plunger pin 121 must engage the teeth at any place except the periphery. Fourth, it is not a claim limitation that the brake assembly cannot be braked through the engagement of friction. Fifth, it is not a claim limitation that the openings cannot be used for ventilation. 
Therefore, since Boyland is considered to show the aforementioned limitations, it is considered to read on the claims.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-18 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated 
by Boyland et al. (U.S. Publication No. 2018/0200896; hereinafter “Boyland”).
Regarding claim 1, Boyland discloses a motor brake module (Figs. 2-3/5A) for braking a motor (Figs. 2-3/5A, 116-118), the motor (Figs. 2-3/5A, 116-118) comprising a shell (Figs. 2-3/5A, 101/108 in combination), a shaft portion (Figs. 2-3/5A, 135) and a driving portion (Figs. 2-3/5A, 140/104), the shaft portion (Figs. 2-3/5A, 135) disposed on (Figs. 2-3/5A) the driving portion (Figs. 2-3/5A, 140/104), the shaft portion (Figs. 2-3/5A, 135) driven (Figs. 2-3/5A) by the driving portion (Figs. 2-3/5A, 140/104) and rotated (Figs. 2-3/5A) accordingly, the motor brake module (Figs. 2-3/5A) comprising: a brake assembly (Figs. 2-3/5A, 112/114) disposed between (Figs. 2-3/5A) the shell 101/108 in combination) and the driving portion (Figs. 2-3/5A, 140/104), and comprising a shaft hole (Figs. 2-3/5A, central hole of 114), plural teeth (Figs. 2-3/5A, 114 teeth) and plural openings (Figs. 2-3/5A, space between teeth and openings on main body), wherein the shaft portion (Figs. 2-3/5A, 135) passes through (Figs. 2-3/5A) the shaft hole (Figs. 2-3/5A, central hole of 114), so that the shaft portion (Figs. 2-3/5A, 135) drives (Figs. 2-3/5A) the brake assembly (Figs. 2-3/5A, 112/114) to rotate (Figs. 2-3/5A) when the shaft portion (Figs. 2-3/5A, 135) is rotated (Figs. 2-3/5A); a block assembly (Figs. 2-3/5A, 121); and an armature assembly (Figs. 2-3/5A, 120/111) disposed on (Figs. 2-3/5A, 120/111) the shell (Figs. 2-3/5A, 101/108 in combination) and connected (Figs. 2-3/5A) with the block assembly (Figs. 2-3/5A, 121) for driving (Figs. 2-3/5A) the block assembly (Figs. 2-3/5A, 121) to move between (Figs. 2-3/5A) the armature assembly (Figs. 2-3/5A, 120/111) and the brake assembly (Figs. 2-3/5A, 112/114), wherein when the block assembly (Figs. 2-3/5A, 121) is moved toward (Figs. 2-3/5A) the brake assembly (Figs. 2-3/5A, 112/114), a portion (Figs. 2-3/5A, portion of 121 in contact with tooth of 114) of the block assembly (Figs. 2-3/5A, 121) is contacted (Figs. 2-3/5A) with one of the plural teeth (Figs. 2-3/5A, 114 teeth) and the other portion (Figs. 2-3/5A, portion of 121 that passes through space between teeth and openings on main body of 114) of the block assembly (Figs. 2-3/5A, 121) passes through one of the plural openings (Figs. 2-3/5A, space between teeth and openings on main body), so that the motor (Figs. 2-3/5A, 116-118
Regarding claim 2, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 1, wherein the brake assembly (Figs. 2-3/5A, 112/114) comprises a brake plate (Figs. 2-3/5A, 114) comprising a main body (Figs. 2-3/5A, main body of 114) and the plural teeth (Figs. 2-3/5A, 114 teeth), wherein the plural teeth (Figs. 2-3/5A, 114 teeth) are protruded from (Figs. 2-3/5A) an outer periphery (Figs. 2-3/5A, outer periphery of 114) of the main body (Figs. 2-3/5A, main body of 114) and surrounded (Figs. 2-3/5A) with the outer periphery (Figs. 2-3/5A, outer periphery of 114) of the main body (Figs. 2-3/5A, main body of 114), and the main body (Figs. 2-3/5A, main body of 114) comprises the shaft hole (Figs. 2-3/5A, central hole of 114) and the plural openings (Figs. 2-3/5A, space between teeth and openings on main body), wherein the plural openings (Figs. 2-3/5A, space between teeth and openings on main body) are surrounded around (Figs. 2-3/5A) the shaft hole (Figs. 2-3/5A, central hole of 114).  
Regarding claim 3, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 2, wherein the block assembly (Figs. 2-3/5A, 121) comprises a first block component (Figs. 2-3/5A, 121 upper portion) and a second block component (Figs. 2-3/5A, 121 lower portion), the first block component (Figs. 2-3/5A, 121 upper portion) is corresponding (Figs. 2-3/5A) to the outer periphery (Figs. 2-3/5A, outer periphery of 114) of the main body (Figs. 2-3/5A, main body of 114), and the position of the second block component (Figs. 2-3/5A, 121 lower portion) is corresponding to the positions (Figs. 2-3/5A, portion of 121 in contact with a tooth of 114 and the portion passing through the space between the teeth of 114) of the plural openings (Figs. 2-3/5A, space between teeth and openings on main body) disposed on (Figs. 2-3/5A) the main body (Figs. 2-3/5A, main body of 114).  
Regarding claim 4, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 3, wherein the armature assembly (Figs. 2-3/5A, 120/111) comprises: a first armature base (Figs. 2-3/5A, 120) disposed on the shell (Figs. 2-3/5A, 101/108 in combination) and connected (Figs. 2-3/5A) with the first block component (Figs. 2-3/5A, 121 upper portion) for driving (Figs. 2-3/5A) the first block component (Figs. 2-3/5A, 121 upper portion) to move between (Figs. 2-3/5A) the first armature base (Figs. 2-3/5A, 120) and the brake plate (Figs. 2-3/5A, 112/114), wherein when the first block component (Figs. 2-3/5A, 121 upper portion) is moved toward (Figs. 2-3/5A) the brake plate (Figs. 2-3/5A, 112/114), the first block component (Figs. 2-3/5A, 121 upper portion) is contacted with (Figs. 2-3/5A) one of the plural teeth (Figs. 2-3/5A, 114 teeth); and a second armature base (Figs. 2-3/5A, 111) disposed on ([0034]) the shell (Figs. 2-3/5A, 101/108 in combination), connected with (Figs. 2-3/5A) the second block component (Figs. 2-3/5A, 121 lower portion) and adjacent (Figs. 2-3/5A) to the first armature base (Figs. 2-3/5A, 120) for driving (Figs. 2-3/5A) the second block component (Figs. 2-3/5A, 121 lower portion) to move between (Figs. 2-3/5A) the second armature base (Figs. 2-3/5A, 111) and the brake plate (Figs. 2-3/5A, 112/114), wherein when the second block component (Figs. 2-3/5A, 121 lower portion) is moved toward  112/114), the second block component (Figs. 2-3/5A, 121 lower portion) passes through (Figs. 2-3/5A) one of the plural openings (Figs. 2-3/5A, space between teeth and openings on main body).  
Regarding claim 5, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 3, wherein the first block component (Figs. 2-3/5A, 121 upper portion) is in parallel (Figs. 2-3/5A) with the second block component (Figs. 2-3/5A, 121 lower portion), and the first block component (Figs. 2-3/5A, 121 upper portion) and the second block component (Figs. 2-3/5A, 121 lower portion) are in parallel (Figs. 2-3/5A) with the shaft portion (Figs. 2-3/5A, 135) respectively (Figs. 2-3/5A).  
Regarding claim 6, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 3, wherein each of the teeth (Figs. 2-3/5A, 114 teeth) comprises a first side (Figs. 2-3/5A, 114 teeth first side) and a second side (Figs. 2-3/5A, 114 teeth second side), the first side (Figs. 2-3/5A, 114 teeth first side) is corresponding (Figs. 2-3/5A) to the second side (Figs. 2-3/5A, 114 teeth second side), wherein the expending direction (Figs. 2-3/5A) of the first side (Figs. 2-3/5A, 114 teeth first side) and the expending direction (Figs. 2-3/5A) of the second side (Figs. 2-3/5A, 114 teeth second side) comprise the corresponding openings (Figs. 2-3/5A, space between teeth and openings on main body) disposed on (Figs. 2-3/5A) the main body (Figs. 2-3/5A, main body of 114) respectively, and each of the teeth (Figs. 2-114 teeth) is adjacent (Figs. 2-3/5A) to the two corresponding openings (Figs. 2-3/5A, space between teeth and openings on main body).  
Regarding claim 7, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 6, wherein the number of the plural openings (Figs. 2-3/5A, space between teeth and openings on main body) is equal (Fig. 5A) to two times (Fig. 5A) of the number of the plural teeth (Figs. 2-3/5A, 114 teeth).  
Regarding claim 8, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 6, wherein the aperture size (Figs. 2-3/5A) of each of the openings (Figs. 2-3/5A, space between teeth and openings on main body) is equal (Figs. 2-3/5A) to the size (Figs. 2-3/5A) of the second block component (Figs. 2-3/5A, 121 lower portion).  
Regarding claim 9, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 6, wherein when the first block component (Figs. 2-3/5A, 121 upper portion) is contacted with (Figs. 2-3/5A) the first side (Figs. 2-3/5A, 114 teeth first side) of one of the plural teeth (Figs. 2-3/5A, 114 teeth), the second block component (Figs. 2-3/5A, 121 lower portion) passes through (Figs. 2-3/5A) the opening in the expending direction (Figs. 2-3/5A) of the first side (Figs. 2-3/5A, 114 teeth first side) of the tooth (Figs. 2-3/5A, 114 tooth) contacted with (Figs. 2-3/5A) the first block component (Figs. 2-3/5A, 121 upper portion), wherein when first block component (Figs. 2-3/5A, 121 upper portion) is contacted with (Figs. 2-3/5A) the second side (Figs. 2-3/5A, 114 teeth second side) of one of the plural teeth (Figs. 2-3/5A, 114 teeth), the second block component (Figs. 2-3/5A, 121 lower portion) 114 teeth second side) of the tooth (Figs. 2-3/5A, 114 tooth) contacted with (Figs. 2-3/5A) the first block component (Figs. 2-3/5A, 121 upper portion), wherein a center (Figs. 2-3/5A, center of 121 upper portion) of the first block component (Figs. 2-3/5A, 121 upper portion), a center (Figs. 2-3/5A, center of 121 lower portion) of the second block component (Figs. 2-3/5A, 121 lower portion) and a hole center (Figs. 2-3/5A, hole center of central hole of 114) of the shaft hole (Figs. 2-3/5A, central hole of 114) are disposed in a line (Figs. 2-3/5A).  
Regarding claim 10, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 3, wherein each of the teeth (Figs. 2-3/5A, 114 teeth) is corresponding to (Figs. 2-3/5A) the single opening, and each of the teeth (Figs. 2-3/5A, 114 teeth) comprises a first side (Figs. 2-3/5A, 114 teeth first side) and a second side (Figs. 2-3/5A, 114 teeth second side), wherein the first side (Figs. 2-3/5A, 114 teeth first side) is corresponding to (Figs. 2-3/5A) the second side (Figs. 2-3/5A, 114 teeth second side).  
Regarding claim 11, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 10, wherein the aperture size (Figs. 2-3/5A) of each of the teeth (Figs. 2-3/5A, 114 teeth) is bigger (Figs. 2-3/5A) than the size (Figs. 2-3/5A) of the second block component (Figs. 2-3/5A, 121 lower portion).  
Regarding claim 12, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 10, wherein when the first block component (Figs. 2- 121 upper portion) is contacted with (Figs. 2-3/5A) the first side (Figs. 2-3/5A, 114 teeth first side) or the second side (Figs. 2-3/5A, 114 teeth second side) of one of the plural teeth (Figs. 2-3/5A, 114 teeth), the second block component (Figs. 2-3/5A, 121 lower portion) passes through (Figs. 2-3/5A) the opening (Figs. 2-3/5A, space between teeth and openings on main body) adjacent (Figs. 2-3/5A) to the tooth (Figs. 2-3/5A, 114 tooth) contacted with (Figs. 2-3/5A) the first block component (Figs. 2-3/5A, 121 upper portion), and the second block component (Figs. 2-3/5A, 121 lower portion) is contacted with (Figs. 2-3/5A) an inner wall surface (Figs. 2-3/5A, inner wall surface of components sitting below 114 and in contact with lower portion of 121) of the opening (Figs. 2-3/5A, space between teeth and openings on main body), wherein the position (Figs. 2-3/5A) of the inner wall surface (Figs. 2-3/5A, inner wall surface of components sitting below 114 and in contact with lower portion of 121) of the opening (Figs. 2-3/5A, space between teeth and openings on main body) contacted with (Figs. 2-3/5A) the second block component (Figs. 2-3/5A, 121 lower portion) is corresponding to (Figs. 2-3/5A) the position of the tooth (Figs. 2-3/5A, 114 tooth) contacted with (Figs. 2-3/5A) the first block component (Figs. 2-3/5A, 121 upper portion). 
Regarding claim 13, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 10, wherein the number of the plural openings (Figs. 2-3/5A, space between teeth and openings on main body) is equal (Figs. space between teeth) to the number of the plural teeth (Figs. 2-3/5A, 114 teeth).  
Regarding claim 14, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 1, wherein the brake assembly (Figs. 2-3/5A, 112/114) comprises: a first brake plate (Figs. 2-3/5A, 114) disposed between (Figs. 2-3/5A) the shell (Figs. 2-3/5A, 101/108 in combination) and the driving portion (Figs. 2-3/5A, 140/104), and comprising a main body (Figs. 2-3/5A, main body of 114) and the plural teeth (Figs. 2-3/5A, 114 teeth), wherein the plural teeth (Figs. 2-3/5A, 114 teeth) are protruded from (Figs. 2-3/5A) an outer periphery (Figs. 2-3/5A, outer periphery of main body of 114) of the main body (Figs. 2-3/5A, main body of 114) and surrounded with (Figs. 2-3/5A) the outer periphery (Figs. 2-3/5A, outer periphery of main body of 114) of the main body (Figs. 2-3/5A, main body of 114), wherein the main body (Figs. 2-3/5A, main body of 114) comprises a first shaft hole (Figs. 2-3/5A, central hole of 114) for allowing (Figs. 2-3/5A) the shaft portion (Figs. 2-3/5A, 135) to pass through (Figs. 2-3/5A), so that the shaft portion (Figs. 2-3/5A, 135) drives (Figs. 2-3/5A) the first brake plate (Figs. 2-3/5A, 114) to rotate (Figs. 2-3/5A) when the shaft portion (Figs. 2-3/5A, 135) is rotated (Figs. 2-3/5A); and a second brake plate (Figs. 2-3/5A, 112) disposed between (Figs. 2-3/5A) the first brake plate (Figs. 2-3/5A, 114) and the driving portion (Figs. 2-3/5A, 140/104), and comprising a second shaft hole (Figs. 2-3/5A, shaft hole of 112), wherein the second shaft hole (Figs. 2-3/5A, shaft hole of 112) is corresponding to (Figs. 2-3/5A) the first shaft hole central hole of 114) for allowing (Figs. 2-3/5A) the shaft portion (Figs. 2-3/5A, 135) to pass through (Figs. 2-3/5A), so that the shaft portion (Figs. 2-3/5A, 135) drives (Figs. 2-3/5A) the second brake plate (Figs. 2-3/5A, 112) to rotate (Figs. 2-3/5A) when the shaft portion (Figs. 2-3/5A, 135) is rotated (Figs. 2-3/5A), wherein the plural teeth (Figs. 2-3/5A, 114 teeth) are surrounded with (Figs. 2-3/5A) the outer periphery (Figs. 2-3/5A, outer periphery of main body of 114) of the main body (Figs. 2-3/5A, main body of 114), and the first shaft hole (Figs. 2-3/5A, central hole of 114) and the second shaft hole (Figs. 2-3/5A, shaft hole of 112) form (Figs. 2-3/5A) the shaft hole (Figs. 2-3/5A, central hole of 114).  
Regarding claim 15, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 14, wherein the block assembly (Figs. 2-3/5A, 121) comprises a block component (Figs. 2-3/5A, 121), wherein the position of the block component (Figs. 2-3/5A, 121) is corresponding to the outer periphery (Figs. 2-3/5A, outer periphery of main body of 114) of the main body (Figs. 2-3/5A, main body of 114) and an outer periphery (Figs. 2-3/5A, outer periphery of 112) of the second brake plate (Figs. 2-3/5A, 112).  
Regarding claim 16, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 15, wherein the armature assembly (Figs. 2-3/5A, 120/111) comprises an armature base (Figs. 2-3/5A, 120) for driving (Figs. 2-3/5A) the block component (Figs. 2-3/5A, 121) to move between (Figs. 2-3/5A) the armature base (Figs. 2-3/5A, 120) and the second brake plate (Figs. 2-3/5A, 112), wherein when the block component (Figs. 2-3/5A, 121) is 112), the block component (Figs. 2-3/5A, 121) is contacted with (Figs. 2-3/5A) one of the plural teeth (Figs. 2-3/5A, 114 teeth) of the first brake plate (Figs. 2-3/5A, 114) and the block component (Figs. 2-3/5A, 121) passes through (Figs. 2-3/5A) one of the plural openings (Figs. 2-3/5A, space between teeth and openings on main body).  
Regarding claim 17, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 14, wherein each one of the plural openings (Figs. 2-3/5A, space between teeth and openings on main body) is formed by a concave (Figs. 2-3/5A) of the second brake plate (Figs. 2-3/5A, 112).  
Regarding claim 18, Boyland discloses the motor brake module (Figs. 2-3/5A) according to claim 14, wherein the number of the plural openings (Figs. 2-3/5A, space between teeth and openings on main body) is bigger (Figs. 2-3/5A) than the number of the plural teeth (Figs. 2-3/5A, 114 teeth).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837